Case 3:19-cv-01628-LAB-AHG Document 598 Filed 02/24/21 PageID.9308 Page 1 of 4




                                                                 Feb 24 2021

                                                                   s/ Josepht


                                                              NUNCPROTUNC
                                                                 Feb 16 2021
Case 3:19-cv-01628-LAB-AHG Document 598 Filed 02/24/21 PageID.9309 Page 2 of 4
Case 3:19-cv-01628-LAB-AHG Document 598 Filed 02/24/21 PageID.9310 Page 3 of 4
Case 3:19-cv-01628-LAB-AHG Document 598 Filed 02/24/21 PageID.9311 Page 4 of 4
